Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 10/27/2022.

	The status of the claims is as follows:
		Claims 17-18 have been cancelled; and
		Claims 1-16 and 19-23 are herein addressed in detail below.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa et al. (2016/0145927 A1) in view of Aoyama et al. (2014/0318934 A1).
Hirakawa et al. (2016/0145927 A1) disclose a pinch detection switch comprising a tubular pressure-sensitive detection member (31) formed within a first hollow portion, a cover member (100) having a base portion (35), a second hollow portion (33a), a deformation portion (80) with the pressure sensitive detection member arranged therein, a receiving portion (32) formed within a hollow portion and with the receiving portion (32) having two receiving surfaces to receive the pressure sensitive detection member with the pressure sensitive detection member and the receiving surface(es) being received in multiple directions and pressured along the multiple surfaces with the receiving portion (80) being integral with the cover portion (100) [Claims 1, 10, 11, 14, 19, and 23]; the receiving portion (32) protrudes towards the deformation portion (80) in a stepwise/inclined manner towards the pressure sensitive detection member (31) having an angle between 90-180 degrees (see figure in office action dated 3/7/2022) [Claims 2 and 3]; the deformation portion (8) covers the pressure sensitive detection member and facing an upper surface of the inclined surface with the pressure sensitive detection member arranged at a position away from a center line (see figure in office action dated 3/7/2022) [Claims 4, 5, 12, and 20]; the receiving surface (32) has a third surface to receive the detection member (31) [Claim 6] with the first and second receiving surfaces forming a concave surface facing (see figure in office action dated 3/7/2022) [Claims 7, 15, and 21] and arranged along the center line passing through the base portion (35) (see figure in office action dated 3/7/2022) [Claims 8, 13, 16, and 22] and the detection member and the concave surface are unevenly provided in the cover member (see figure in office action dated 3/7/2022) [Claim 9].

Hirakawa et al. (2016/0145927 A1) fail to disclose the hollow portion filled with a plurality of electrode wires spaced apart from one another by the hollow portion (in light of customer service, the primary reference does show a first and second “hollow” portion as stated above but a secondary reference is being applied to further clarify the first hollow portion that has a plurality of wires). 
As shown below, Aoyama et al. (2014/0318934 A1) disclose a hollow portion with a plurality of electrode wires spaced apart from one another by the hollow portion.

    PNG
    media_image1.png
    382
    470
    media_image1.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to provide the electrode wires of Hirakawa et al. (2016/0145927 A1) to provide a detection member having a plurality of electrode wires spaced apart from one another by the hollow portion as taught by Aoyama et al. (2014/0318934 A1) since the plurality of spiral wires within a hollow portion increases the sensitivity of the pinch detection switch thereby provides greater accuracy.  Furthermore, the pinch detection switch of Hirakawa et al. (2016/0145927 A1) would operate equally as well when provided with a plurality of spiral shaped wires provided within respective hollow portions.

	The applicant’s arguments have been considered, but respectively, are not deemed persuasive.  It appears that the applicant’s arguments are more limiting than that of the claims.  The applicant states that “the configuration serves as a pressure sensitive sensor only when the two electrode wires  spaced apart from each other come into contact and the electrode wire 21 along does not function as a sensor”.  The pinch detection switch of Hirakawa clearly sets forth a pinch detection switch where when a force is applied to the cover, the pressure sensitive electrode wires activate as a “switch” to perform a function.  The applicant is implying that a hollow portion(s) is novel per se., wherein the Examiner disagrees.  The term “hollow” is broadly recited and a “hollow” portion can still be filled with wires per se.  Furthermore, the applicant is arguing the references individually and not in combination.  Aoyama clearly sets forth a strand of wires that are wound together (and well known in the art) and are contained within a “hollow portion”.  Therefore, even the secondary reference clearly sets forth what the applicant is stating is novel and not obvious to combine the references.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634